TERM LOAN  AND SECURITY AGREEMENT




This TERM LOAN AND SECURITY AGREEMENT (this “Loan Agreement”), dated as of the
____ day of October, 2008 (the “Agreement Date”), is entered into by and
between:




A.

R. BROOKS POTTER, an individual or his assigns (“Lender”); and




B.

BLAZE ENERGY CORP., a Delaware corporation (“Borrower”); and




C.

EESV FAYETTEVILLE, INC., a George corporation and a wholly-owned subsidiary of
Borrower (“EESV”).




In consideration of the covenants, conditions and agreements set forth herein,
the parties agree as follows:




Article 1

DEFINITIONS




1.1

“Account” means Borrower’s deposit account with Bank of the Cascades, account
no. 72006331.




1.2

 “Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.




1.3

“Agreement Date” has the meaning set forth in the Preamble to this Loan
Agreement.




1.4

“Business Day” means a day other than Saturday or Sunday and a day on which
commercial banks are required to be open for business in Boise, Idaho, under the
laws of the State of Idaho.




1.5

“Change of Control Transaction” means the occurrence of any of the following
events: (i) the direct or indirect sale or exchange by the shareholders of
Borrower of all or substantially all of the stock of Borrower where the
shareholders of Borrower before such sale or exchange do not retain, directly or
indirectly, at least a majority of the beneficial interest in the voting stock
of Borrower; (ii) a merger or consolidation in which the shareholders of
Borrower before the merger do not retain, directly or indirectly, at least a
majority of the beneficial interest in the voting stock or equity of the
surviving corporation or other entity; (iii) the sale, exchange, or transfer of
all or substantially all of Borrower’s assets (other than a sale, exchange, or
transfer to one or more corporations or entities where the shareholders of
Borrower before such sale, exchange, or transfer retain, directly or indirectly,
at least a majority of the beneficial interest in the voting stock or equity of
the corporation(s) or other entity(ies) to which the assets were transferred);
or (iv) a transaction in which any “person” or “group” (within the meaning of
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) becomes the
“beneficial





TERM LOAN AND SECURITY AGREEMENT - 1

Boise-215543.4 0099999- 00006




owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934),
directly or indirectly, of a sufficient number of shares of all classes of stock
then outstanding of Borrower ordinarily entitled to vote in the election of
directors, empowering such “person” or “group” to elect a majority of the Board
of Directors of Borrower, who did not have such power before such transaction.




1.6

“Closing Date” means the Agreement Date.




1.7

“Collateral” means the Account, unrestricted cash and cash equivalents being
held in or deposited into the Account, all checks and other payment instructions
being held in or deposited into the Account, and any and all cash proceeds and
non-cash proceeds of any of the foregoing.




1.8

“Control Agreement” has the meaning given such term in Section 2.7.




1.9

“Environmental Laws” means all laws, rules, regulations, orders and the like
issued by any federal state, local foreign or other Governmental Authority or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.




1.10

“Event of Default” has the meaning given to that term in Article 8.




1.11

“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time.




1.12

“Governmental Authority” means any national, state or local government, any
political subdivision thereof, any department, agency, authority or bureau of
any of the foregoing, or any other entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.




1.13

“Guaranty” has the meaning given such term in Section 2.7.




1.14

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the United States Bankruptcy Code, as amended, or under
any other bankruptcy or insolvency law, including assignments for the benefit of
creditors, formal or informal moratoria, compositions, extension generally with
its creditors, or proceedings seeking reorganization, arrangement, or other
relief.




1.15

“Leases” means EESV’s working interests in those certain oil and gas leases
relating to the Fayetteville Shale Field in the Arkoma Basin of Arkansas, as
identified in the Security Agreement.




1.16

“Lien” means any mortgage, lien, deed of trust, charge, memorandum, pledge,
security interest or other encumbrance.








TERM LOAN AND SECURITY AGREEMENT - 2

Boise-215543.4 0099999- 00006




1.17

“Lender Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; and Lender’s
reasonable attorneys’ fees and expenses incurred in amending, enforcing or
defending the Loan Documents (including fees and expenses of appeal), incurred
before, during and after an Insolvency Proceeding, whether or not suit is
brought.




1.18

“Loan Agreement” has the meaning set forth in the Preamble hereto.




1.19

“Loan Amount” means the sum of U.S. Five Hundred Thousand and No/100 Dollars
(U.S. $500,000.00), to be loaned by Lender to Borrower, pursuant to the terms of
this Loan Agreement.




1.20

“Loan Documents” means and includes this Loan Agreement, the Note, the Security
Agreement, the Control Agreement, the Guaranty and any other documents,
instruments and agreements delivered to Lender in connection with this Loan
Agreement.




1.21

“Material Adverse Effect” means a material adverse effect on (i) the business
operations, condition (financial or otherwise) or prospects of Borrower and its
Subsidiaries taken as a whole, (ii) the ability of Borrower to repay the
Obligations or otherwise perform its obligations under the Loan Documents,
and/or (iii) Borrower’s interest in, or the value, perfection or priority of
Lender’s security interest in the Collateral.




1.22

“Maturity Date” means the date which is the six-month anniversary of the
Agreement Date; provided, however, that in the event Borrower elects to extend
the Maturity Date beyond the six-month anniversary of the Agreement Date, as
provided in Section 2.6, the “Maturity Date” shall mean such date as so
extended.




1.23

“Note” has the meaning given that term in Section 2.1.




1.24

“Obligations” means and includes the Loan Amount, and all other debts,
liabilities, and financial obligations, howsoever arising, owed by Borrower to
Lender of every kind and description (whether or not evidenced by any note or
instrument), direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising pursuant to the terms of any of the Loan
Documents, including, without limitation, all interest, fees, charges, Lender
Expenses, and accountants’ fees (and expenses) chargeable to Borrower or payable
by Borrower hereunder or thereunder.




1.25

“Permitted Liens” means the following:




A.

Any Liens existing on the Closing Date and disclosed in the Schedule (excluding
Liens to be satisfied with the proceeds of the Loan Amount, if any) or arising
under this Loan Agreement or the other Loan Documents;




B.

Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings and for which





TERM LOAN AND SECURITY AGREEMENT - 3

Boise-215543.4 0099999- 00006




Borrower maintains adequate reserves, provided the same have no priority over
Lender’s security interest;




C.

Liens (i) upon or in any equipment acquired or held by Borrower or any of its
Subsidiaries to secure the purchase price of such equipment or indebtedness
incurred solely for the purpose of financing the acquisition or lease of such
equipment, or (ii) existing on such equipment at the time of its acquisition,
provided that the Lien is confined solely to the property so acquired and
improvements thereon, and the proceeds of such equipment;




D.

Liens incurred in connection with the extension, renewal or refinancing of the
indebtedness secured by Liens of the type described in clauses A. through C.
above, provided that any extension, renewal or replacement Lien shall be limited
to the property encumbered by the existing Lien and the principal amount of the
indebtedness being extended, renewed or refinanced does not increase; and




E.

Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default.




1.26

“Person” means and includes an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
Governmental Authority.




1.27

“Schedule” means the Schedule of Exceptions of Borrower attached hereto,
relating to Borrower’s representations and warranties hereunder, and approved by
Lender, if any.




1.28

“Security Agreement” has the meaning given that term in Section 2.7.




1.29

“SOS Reports” means the official reports from the Secretary of State of the
State of Idaho, and other applicable federal, state or local government offices
identifying all current security interests filed against the Collateral and
Liens of record as of the date of such report(s).




1.30

“Subsidiaries” means EESV and any other corporation, partnership or limited
liability company or joint venture in which (i) any general partnership interest
or (ii) more than fifty percent (50%) of the stock, limited liability company
interest or joint venture of which by the terms thereof has the ordinary voting
power to elect the board of directors, managers or trustees of the entity, at
the time as of which any determination is being made, is owned by Borrower,
either directly or through an Affiliate.




1.31

“UCC” means the Uniform Commercial Code of the State of Idaho.




Article 2

LOAN AND TERMS OF PAYMENT




2.1

Promise to Pay.  Subject to the terms and conditions of this Loan Agreement,
Lender agrees to advance to Borrower, concurrently with the execution and
delivery of this Loan Agreement, the Loan Amount.  The Loan Amount shall be made
in lawful currency of the United





TERM LOAN AND SECURITY AGREEMENT - 4

Boise-215543.4 0099999- 00006




States of America and shall be made in same day or immediately available funds.
 Borrower’s obligation to repay the Loan Amount to Lender shall be represented
by a Secured Term Promissory Note in the form attached as Exhibit A hereto (the
“Note”).

 

2.2

Interest Rates, Payments, and Calculations.




A.

Interest Rate.  Except as set forth in Section 2.2.B, the Loan Amount shall bear
interest at a rate equal to Ten Percent (10%) per annum.  Interest-only payments
shall be made either (i) monthly from the Agreement Date until the Maturity
Date, when all accrued but unpaid principal shall be due and payable or (ii) at
the election of Borrower, all accrued but unpaid principal and interest shall be
fully due and payable at the Maturity Date, as it may be extended pursuant to
the terms of Section 2.4.  If Borrower elects to make monthly payments of
interest, each such installment interest payment shall be made on the first
Business Day of each calendar month until the Maturity Date, with the first such
payment being due on the first Business Day of the calendar month immediately
following the month in which the Agreement Date occurs; and, in such event, all
interest payable hereunder shall be calculated as simple interest.  In the event
Borrower elects to pay all accumulated and unpaid interest on the Maturity Date,
all interest payable hereunder shall be compounded by becoming a part of the
Obligations, and such interest shall thereafter accrue interest at the rate then
applicable hereunder.




B.

Default Rate.  All Obligations shall bear interest, from and after the
occurrence and during the continuance of an Event of Default, at a rate equal to
Twelve Percent (12%) per annum, or such maximum lesser amount as may be
permitted under applicable law.




2.3

Lender Expenses.  On the Closing Date, Borrower shall pay to Lender all Lender
Expenses incurred through the Closing Date, and, after the Closing Date,
Borrower shall pay to Lender all Lender Expenses as and when they become due.




2.4

Maturity Date.  All unpaid principal amounts, plus all accrued but unpaid
interest, together with all other Obligations payable by Borrower to Lender
hereunder, shall be due and payable on the Maturity Date; provided, however, at
the election of Borrower by written notice to Lender on or before the six-month
anniversary of the Agreement Date, and provided no Event of Default shall have
occurred or is occurring hereunder or under any of the other Loan Documents,
Borrower may extend the Maturity Date for up to an additional six months (in
which case, the “Maturity Date” would be the 12-month anniversary of the
Agreement Date, or such lesser period as specified in Borrower’s notice to
Lender); and provided, further, that in the event Borrower elects to extend the
Maturity Date, the Note shall bear interest at a rate of twelve percent (12%)
per annum during the period commencing on the six-month anniversary of the
Agreement Date until the date the Note is paid in full.




2.5

Other Payment Terms.




A.

Computation.  All interest chargeable under the Loan Documents shall be computed
on the basis of a three hundred sixty (360) day year for the actual number of
days elapsed.  Should the rate of interest exceed that allowed by law, the
applicable rate of interest will be the maximum rate of interest lawfully
allowed.  The principal amount outstanding on





TERM LOAN AND SECURITY AGREEMENT - 5

Boise-215543.4 0099999- 00006




which the interest rate(s) shall be charged shall be determined from Lender’s
records, which shall at all times be conclusive, absent manifest error.




B.

Manner.  Borrower shall make all payments due to Lender hereunder in lawful
money of the United States and in same day or immediately available funds.




C.

Date.  Whenever any payment due hereunder shall fall due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall be included in the computation of interest.




2.6.

Prepayment; Funding Loss Indemnification.




A.

Prepayment.  Borrower may prepay all or a portion of the principal and accrued
interest under the Note at any time and from time to time, subject to Borrower’s
funding loss indemnification provided in Section 2.6.B below.




B.

Funding Loss Indemnification.  Borrower shall indemnify and hold Lender free and
harmless from any loss or expense that Lender may incur as a result of a
prepayment (whether optional or mandatory) of all or a portion of the Loan
Amount prior to the Maturity Date, as extended by Borrower.  Such losses shall
be conclusively deemed to consist of an amount equal to the interest which would
have been received by Lender from Borrower on the full Loan Amount from the
Agreement Date to the Maturity Date, as extended, had Borrower not prepaid such
funds.  For the avoidance of doubt, if interest under the Note is calculated as
simple interest pursuant to Section 2.2.A, Borrower’s funding loss
indemnification obligation shall be based on an amount equal to the simple
interest which would have been received by Lender; and if interest on the Note
is compounded pursuant to Section 2.2.A, Borrower’s funding loss indemnification
obligation shall be based on an amount equal to the compounded interest which
would have been received by Lender.

    

2.7

Security.  Borrower’s Obligations shall be secured by first position lien and
security interests (i) in EESV’s Leases and (ii) in Borrower’s Account.  At
Closing, (A) EESV shall issue for the benefit of Lender a Mortgage, Security
Agreement and Financing Statement affecting the Leases in the form attached
hereto as Exhibit B (the “Security Agreement”), and (B) Borrower, Lender, and
the Bank of the Cascades shall enter into a Deposit Account Control Agreement
with respect to the Collateral, in the form attached hereto as Exhibit C (the
“Control Agreement”).  In addition, at Closing EESV shall deliver to Lender a
signed Guaranty in the form of Exhibit D attached hereto (the “Guaranty”).




2.8

Taxes.  All payments made by Borrower under this Agreement and the other Loan
Documents shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings (“Taxes”),
now or hereafter imposed, levied, collected, withheld or assessed by any
governmental authority (except net income taxes imposed on Lender).  If any
Taxes are required to be withheld from any amounts payable to Lender under any
Loan Document, the amounts so payable to Lender shall be increased to the extent
necessary to yield to Lender (after payment of all Taxes) interest or any such
other amounts payable





TERM LOAN AND SECURITY AGREEMENT - 6

Boise-215543.4 0099999- 00006




hereunder at the rates or in the amounts specified in this Loan Agreement and
the other Loan Documents.




Article 3

CONDITIONS PRECEDENT OF LENDER’S OBLIGATIONS




3.1

Conditions Precedent to Establishment of Loan Amount.  The obligation of Lender
to agree to extend credit to Borrower up to the amount of the Loan Amount
pursuant to this Loan Agreement is subject to the condition precedent that
Lender shall have received, in form and substance satisfactory to Lender, the
following:




A.

Loan Documents.  Copies of this Loan Agreement and the other Loan Documents
signed by Borrower and/or EESV, as applicable;




B.

Officer’s Certificate.  Certified copies of all corporate action taken by
Borrower and EESV authorizing their execution and delivery of the Loan Documents
to which each of them is a party and each other document to be delivered
pursuant to this Loan Agreement and its performance of its covenants and
agreements thereunder;




C.

Certificates of Existence for Borrower and EESV.  Certificates of existence or
good standing showing that each of Borrower and EESV is in good standing under
the laws of the state of its incorporation; that EESV is qualified to do
business as a foreign corporation in the State of Arkansas; and that Borrower is
qualified to do business as a foreign corporation in the State of Idaho;




D.

Certificate of Incorporation and Bylaws of Borrower.  Copies of the certificate
of incorporation and bylaws of Borrower certified by an officer of Borrower to
be true and correct.




E.

Legal Opinion.  A favorable opinion of counsel for Borrower, in substantially
the form of Exhibit E and as to such other matters as Lender may reasonably
request;




F.

Lender Expenses.  Payment of the Lender Expenses then due as specified in
Section 2.3 hereof; and




G.

Other Matters.  Delivery of such other documents or certificates, and completion
of such other matters, as Lender may reasonably deem necessary or appropriate.




Article 4

Grant of Security Interest




4.1

Grant of Security Interest.  Borrower grants and pledges to Lender a continuing
security interest in the Collateral to secure prompt repayment of any and all
Obligations and to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents.  Such security interest
constitutes a valid, first priority security interest in the





TERM LOAN AND SECURITY AGREEMENT - 7

Boise-215543.4 0099999- 00006




presently existing Collateral, and will constitute a valid, first priority
security interest in later-acquired Collateral.  Notwithstanding any
termination, Lender’s Lien on the Collateral shall remain in effect for so long
as any Obligations are outstanding.




4.2

Perfection of Security Interest.  Borrower authorizes Lender to file at any time
financing statements, continuation statements, and amendments thereto that (i)
specifically describe the Collateral, and (ii) contain any other information
required by the UCC for the sufficiency of filing office acceptance of any
financing statement, continuation statement, or amendment, including whether
Borrower is an organization, the type of organization and any organizational
identification number issued to Borrower, if applicable.  Any such financing
statements may be signed by Lender on behalf of Borrower, as provided in the
UCC.  Borrower shall from time to time endorse and deliver to Lender, at the
request of Lender, such other documents and instruments that Lender may
reasonably request, in form satisfactory to Lender, to perfect and continue
perfected Lender’s security interest in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan Documents.




Article 5

REPRESENTATIONS AND WARRANTIES




To induce Lender to enter into this Loan Agreement and to fund the Loan Amount
and to make the Advances hereunder, Borrower represents and warrants to Lender
that, except as set forth in the Borrower Schedules attached hereto as Exhibit
F:




5.1

Due Organization and Qualification.  Borrower and each Subsidiary of Borrower is
duly existing under the laws of the state in which it is organized and qualified
and licensed to do business in any state in which the conduct of its business or
its ownership of property requires that it be so qualified, except where the
failure to do so could not reasonably be expected to cause a Material Adverse
Effect.




5.2

Due Authorization; No Conflict.




A.

The execution, delivery, and performance of the Loan Documents are within
Borrower’s powers, have been duly authorized, and are not in conflict with nor
constitute a breach of any provision contained in Borrower’s Certificate of
Incorporation or Bylaws, nor will they constitute an event of default under any
material agreement by which Borrower is bound.  Borrower is not in default under
any agreement by which it is bound, except to the extent such default could not
reasonably be expected to cause a Material Adverse Effect.




B.

The execution, delivery, and performance of the Guaranty are within EESV’s
powers, have been duly authorized, and are not in conflict with nor constitute a
breach of any provision contained in EESV’s articles of certificate of
incorporation (however denominated) or bylaws, nor will they constitute an event
of default under any material agreement by which EESV is bound.

  

5.3

Enforceability.  Each Loan Document executed, or to be executed, by Borrower and
EESV, as applicable, has been, or will be, duly executed and delivered by
Borrower and





TERM LOAN AND SECURITY AGREEMENT - 8

Boise-215543.4 0099999- 00006




EESV, as applicable, and constitutes, or will constitute, a legal, valid and
binding obligation of Borrower and EESV, as applicable, enforceable against
Borrower and EESV, as applicable, in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally and general
principles of equity.




5.4

Collateral and Leases.  Borrower has rights in or the power to transfer the
Collateral, and its title to the Collateral is free and clear of Liens, adverse
claims, and restrictions on transfer or pledge except for Permitted Liens; EESV
has rights in or the power to transfer the Leases, and its title to such Leases
is free and clear of Liens, adverse claims, and restrictions on transfer or
pledge except for Permitted Liens.




5.5

Name; Location of Chief Executive Office.  Except as set forth in the Schedule,
Borrower has not done business under any name other than that specified on the
signature page hereof, and its exact legal name is as set forth in the first
paragraph of this Agreement.  The chief executive office of Borrower is located
in the State of Idaho at the address indicated in Section 11.1 hereof.




5.6

Litigation.  Except as set forth in the Schedule, there are no actions or
proceedings pending by or against Borrower or any Subsidiary before any court or
administrative agency in which a likely adverse decision could reasonably be
expected to have a Material Adverse Effect.




5.7

Solvency, Payment of Debts.  Borrower is able to pay its debts (including trade
debts) as they mature; the fair saleable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities; and
Borrower is not left with unreasonably small capital after the transactions
contemplated by this Agreement.




5.8

Compliance with Laws and Regulations.  Borrower is not an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940.  Borrower has complied in all material respects
with all the provisions of the Federal Fair Labor Standards Act.  Each of
Borrower and EESV is in compliance with all Environmental Laws, regulations and
ordinances except where the failure to comply is not reasonably likely to have a
Material Adverse Effect.  Neither Borrower nor EESV has violated any statutes,
laws, ordinances or rules applicable to it, the violation of which could
reasonably be expected to have a Material Adverse Effect.  Borrower and each
Subsidiary have filed or caused to be filed all tax returns required to be
filed, and have paid, or have made adequate provision for the payment of, all
taxes reflected therein except those being contested in good faith with adequate
reserves under GAAP or where the failure to file such returns or pay such taxes
could not reasonably be expected to have a Material Adverse Effect.




5.9

Subsidiaries.  Except for EESV and as set forth in the Schedule, Borrower has no
Subsidiaries, and does not own any stock, partnership interest or other equity
securities of any Person.








TERM LOAN AND SECURITY AGREEMENT - 9

Boise-215543.4 0099999- 00006




5.10

Government Consents.  Borrower and each Subsidiary have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Governmental Authorities that are necessary for the
continued operation of Borrower’s business as currently conducted, except where
the failure to do so could not reasonably be expected to cause a Material
Adverse Effect.




5.11

Full Disclosure.  No representation, warranty or other statement made by
Borrower or EESV herein or in any certificate or written statement furnished to
Lender taken together with all such certificates and written statements
furnished to Lender contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained in
such certificates or statements not misleading.




Article 6

AFFIRMATIVE COVENANTS




Borrower covenants and agrees that, until payment in full of all outstanding
Obligations, and for so long as Lender may have any commitment to make an
Advance hereunder, Borrower shall do all of the following:




6.1

Use of Proceeds.  Borrower shall use the proceeds from the Advances solely in
accordance with the budget attached hereto as Exhibit G.




6.2

Good Standing and Government Compliance.  Borrower shall maintain its and each
of its Subsidiaries’ corporate existence and good standing in their respective
states of incorporation, and shall maintain its and their qualification and good
standing in each other jurisdiction in which the failure to so qualify could
have a Material Adverse Effect.  Each of Borrower and EESV shall comply in all
material respects with all applicable Environmental Laws, and maintain all
material permits, licenses and approvals required thereunder where the failure
to do so could have a Material Adverse Effect.  Borrower shall comply, and shall
cause each Subsidiary to comply, with all statutes, laws, ordinances and
government rules and regulations to which it is subject, and shall maintain, and
shall cause each of its Subsidiaries to maintain, in force all licenses,
approvals and agreements, the loss of which or failure to comply with which
could reasonably be expected to have a Material Adverse Effect.




6.3

Taxes.  Borrower shall make, and cause each Subsidiary to make, due and timely
payment or deposit of all material federal, state, and local taxes, assessments,
or contributions required of it by law, including, but not limited to, those
laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability, and will
execute and deliver to Lender, on demand, proof satisfactory to Lender
indicating that Borrower or a Subsidiary has made such payments or deposits and
any appropriate certificates attesting to the payment or deposit thereof;
provided, however, that Borrower or a Subsidiary need not make any payment if
the amount or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by
Borrower.








TERM LOAN AND SECURITY AGREEMENT - 10

Boise-215543.4 0099999- 00006




6.4

Further Assurances.  At any time and from time to time Borrower shall execute
and deliver such further instruments and take such further action as may
reasonably be requested by Lender to effect the purposes of this Loan Agreement.




Article 7

NEGATIVE COVENANTS




Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations are paid in full or for so long
as Lender may have any commitment to make any Advances, Borrower will not do any
of the following without Lender’s prior written consent, which shall not be
unreasonably withheld:




7.1

Dispositions.  Convey, sell, lease, license, transfer or otherwise dispose of
(collectively, to “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any substantial part of its business or property.




7.2

Change in Business; Change in Fiscal Year; Change of Control Transactions.
 Engage in any business, or permit any of its Subsidiaries to engage in any
business, other than or reasonably related or incidental to the businesses
currently engaged in by Borrower; change its fiscal year end; suffer or permit a
Change of Control Transaction with respect to Borrower or any Subsidiary of
Borrower.




7.3

Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person except where (i) no Event of Default has occurred, is continuing or would
exist after giving effect to such transactions, (ii) such transactions do not
constitute a Change of Control Transaction, and (iii) Borrower is the surviving
entity.




7.4

Encumbrances.  Create, incur, assume or allow any Lien with respect to any of
its property, or assign or otherwise convey any right to receive income, or
permit any of its Subsidiaries so to do, except for Permitted Liens, or covenant
to any other Person that Borrower in the future will refrain from creating,
incurring, assuming or allowing any Lien with respect to any of Borrower’s
property.




7.5

Distributions.  Pay any dividends or make any other distribution or payment on
account of or in redemption, retirement or purchase of any capital stock, except
that Borrower may (i) repurchase the stock of former employees pursuant to stock
repurchase agreements as long as an Event of Default does not exist prior to
such repurchase or would not exist after giving effect to such repurchase, and
(ii) repurchase the stock of former employees pursuant to stock repurchase
agreements by the cancellation of indebtedness owed by such former employees to
Borrower regardless of whether an Event of Default exists.




7.6

Transactions with Affiliates.  Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for
transactions that are in the





TERM LOAN AND SECURITY AGREEMENT - 11

Boise-215543.4 0099999- 00006




ordinary course of Borrower's business, upon fair and reasonable terms that are
no less favorable to Borrower than would be obtained in an arm’s length
transaction with a non-affiliated Person.




Article 8

EVENTS OF DEFAULT




Any one or more of the following events shall constitute an event of default
(“Event of Default”) by Borrower under this Loan Agreement:




8.1

Payment Default.  If Borrower fails to pay any of the Obligations when due;




8.2

Covenant Default.




A.

If Borrower fails to perform any obligation under Article 6 or violates any of
the covenants contained in Article 7 of this Loan Agreement; or




B.

If Borrower fails or neglects to perform or observe any other material term,
provision, condition, covenant contained in this Loan Agreement, in any of the
Loan Documents, or in any other present or future agreement between Borrower and
Lender and as to any default under such other term, provision, condition or
covenant that can be cured, has failed to cure such default within ten (10) days
after Borrower receives notice thereof or any officer of Borrower becomes aware
thereof; provided, however, that if the default cannot by its nature be cured
within the ten (10) day period or cannot after diligent attempts by Borrower be
cured within such ten (10) day period, and such default is likely to be cured
within a reasonable time, then Borrower shall have an additional reasonable
period (which shall not in any case exceed thirty (30) days) to attempt to cure
such default, and within such reasonable time period the failure to have cured
such default shall not be deemed an Event of Default;




8.3

Defective Perfection.  If Lender shall receive at any time following the Closing
Date a title/landman report or SOS Report indicating that except for Permitted
Liens, Lender’s security interest in EESV’s Leases and/or its security interest
in the Collateral, as applicable, is not prior to all other security interests
or Liens of record reflected in any such report(s), and Borrower and/or EESV, as
applicable, shall fail to correct such defective perfection within ten (10) days
from receipt of notice from Lender of an Event of Default pursuant to this
Section 8.3;




8.4

Material Adverse Effect.  If there occurs any circumstance or circumstances that
has had a Material Adverse Effect;




8.5

Attachment.  If any material portion of Borrower’s or EESV’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within ten (10) days, or if Borrower or
EESV is enjoined, restrained, or in any way prevented by court order from
continuing to conduct all or any material part of its business affairs, or if a
judgment or other claim becomes a lien or encumbrance upon any material portion
of Borrower’s or EESV’s assets, or if a notice of lien, levy, or assessment is
filed of record with respect to any of Borrower’s or





TERM LOAN AND SECURITY AGREEMENT - 12

Boise-215543.4 0099999- 00006




EESV’s assets by the United States Government, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency, and the same is not paid within ten (10) days after Borrower and/or EESV
receives notice thereof, provided that none of the foregoing shall constitute an
Event of Default where such action or event is stayed or an adequate bond has
been posted pending a good faith contest by Borrower and/or EESV, as applicable;




8.6

Insolvency.  If Borrower or EESV becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower or EESV, or if an Insolvency Proceeding is
commenced against Borrower or EESV and is not dismissed or stayed within thirty
(30) days;




8.7

Other Agreements.  If there is a default or other failure to perform in any
agreement to which Borrower or EESV is a party with a third party or parties
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any indebtedness in an amount in excess of One
Hundred Thousand Dollars ($100,000) or that could have a Material Adverse
Effect; provided, however, that the failure of Borrower or EESV to make a well
call shall not constitute an Event of Default;




8.8

Judgments.  If a judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least One Hundred Thousand Dollars
($100,000) shall be rendered against Borrower or EESV and shall remain
unsatisfied and unstayed for a period of ten (10) days; or




8.9

Misrepresentations.  If any material misrepresentation or material misstatement
exists now or hereafter in any warranty or representation set forth herein or in
any certificate delivered to Lender by Borrower or EESV pursuant to this Loan
Agreement or to induce Lender to enter into this Loan Agreement or any other
Loan Document.




Article 9

LENDER’S RIGHTS AND REMEDIES




9.1

Rights and Remedies.  Upon the occurrence and during the continuance of an Event
of Default, Lender may, at his election, without notice of his election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:




A.

Declare all Obligations, whether evidenced by this Loan Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.6, all
Obligations shall become immediately due and payable without any action by
Lender);




B.

Terminate this Agreement and any of the other Loan Documents as to any future
liability or obligation of Lender, but without affecting Lender’s rights and
security interest in the Collateral and without affecting the Obligations;
and/or




C.

Exercise all of Lender’s rights under the Security Agreement and/or under the
Control Agreement.





TERM LOAN AND SECURITY AGREEMENT - 13

Boise-215543.4 0099999- 00006







9.2

No Obligation to Pursue Others.  Lender has no obligation to attempt to satisfy
the Obligations by collecting them from any other Person liable for them and
Lender may release, modify or waive any collateral provided by any other Person
to secure any of the Obligations, all without affecting Lender’s rights against
Borrower.  Borrower waives any right it may have to require Lender to pursue any
other Person for any of the Obligations.




9.3

Remedies Cumulative.  Lender’s rights and remedies under this Loan Agreement,
the other Loan Documents, and all other agreements shall be cumulative, and are
not exclusive of any other rights, powers, privileges or remedies, now or
hereafter existing, at law or in equity or otherwise.  No exercise by Lender of
one right or remedy shall be deemed an election, and no waiver by Lender of any
Event of Default on Borrower’s part shall be deemed a continuing waiver.  No
delay by Lender shall constitute a waiver, election, or acquiescence by him.  No
waiver by Lender shall be effective unless made in a written document signed
personally by Lender and then shall be effective only in the specific instance
and for the specific purpose for which it was given.  Borrower expressly agrees
that this Section may not be waived or modified by Lender by course of
performance, conduct, estoppel or otherwise.




9.4

Demand; Protest.  Except as otherwise provided in this Loan Agreement, Borrower
waives demand, protest, notice of protest, notice of default or dishonor, notice
of payment and nonpayment and any other notices relating to the Obligations.




Article 10

MISCELLANEOUS PROVISIONS




10.1

Notices.  Except as otherwise provided herein, all notices, requests, demands,
consents, instructions or other communications to or upon Lender or Borrower
under this Loan Agreement or the other Loan Documents shall be in writing and
e-mailed telecopied, mailed or delivered to each party at its telecopier number
or address set forth below (or to such other telecopier number or address for
any party as indicated in any notice given by that party to the other party).
All such notices and communications shall be effective (a) when sent by Federal
Express or other overnight service of recognized standing, on the Business Day
following the deposit with such service; (b) when mailed by registered or
certified mail, first class postage prepaid and addressed as aforesaid through
the United States Postal Service upon receipt; (c) when delivered by hand, upon
delivery; and (d) when e-mailed or telecopied, upon confirmation of receipt.




To Lender:

R. Brooks Potter

3350 Americana Terrace, Suite 200

Boise, Idaho 83706

Telecopier: (208) ___-____

Email: bpotter@blazeenergy.net




To Borrower:

Blaze Energy Corp.

3350 Americana Terrace, Suite 215

Boise, Idaho 83706





TERM LOAN AND SECURITY AGREEMENT - 14

Boise-215543.4 0099999- 00006




Attention: President

Telecopier: (208) ___-____

Email:


10.2

Waivers; Amendments.  Any term, covenant, agreement or condition of this Loan
Agreement or any other Loan Document may be amended or waived if such amendment
or waiver is in writing and is signed by each of Borrower and Lender.  No
failure or delay by Lender in exercising any right hereunder shall operate as a
waiver thereof or of any other right nor shall any single or partial exercise of
any such right preclude any other further exercise thereof or of any other
right.  A waiver or consent given hereunder shall be effective only if in
writing and in the specific instance and for the specific purpose for which
given.




10.3

Successors and Assigns.  This Loan Agreement and the other Loan Documents shall
be binding upon and inure to the benefit of Borrower, Lender and their
respective successors and permitted assigns, except that Borrower may not assign
or transfer (and any such attempted assignment or transfer shall be void) any of
its rights or obligations under any Loan Document without the prior written
consent of Lender.




10.4

Indemnification.  Borrower shall defend, indemnify and hold harmless Lender
against all obligations, demands, claims, and liabilities claimed or asserted by
any other party in connection with the transactions contemplated by this Loan
Agreement.




10.5

No Third Party Rights. Nothing expressed in or to be implied from this Agreement
or any other Loan Document is intended to give, or shall be construed to give,
any Person, other than the parties hereto and thereto and their permitted
successors and assigns, any benefit or legal or equitable right, remedy or claim
under or by virtue of this Agreement or any other Loan Document.




10.6

Partial Invalidity.  If at any time any provision of this Loan Agreement or any
of the Loan Documents is or becomes illegal, invalid or unenforceable in any
respect under the law of any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions of the Loan Agreement or such other
Loan Documents, nor the legality, validity or enforceability of such provision
under the law of any other jurisdiction, shall in any way be affected or
impaired thereby.




10.7

Governing Law.  This Loan Agreement and each of the other Loan Documents shall
be governed by and construed in accordance with the laws of the State of Idaho
without reference to conflicts of law rules.




10.8

Entire Agreement.  This Loan Agreement (including the Exhibits hereto) and the
other Loan Documents, taken together, constitute and contain the entire
agreement of the Borrowers and Lender with respect to the subject matter hereby
and supersede any and all prior agreements, negotiations, correspondence,
understandings and communications among the parties, whether written or oral,
respecting the subject matter hereof.








TERM LOAN AND SECURITY AGREEMENT - 15

Boise-215543.4 0099999- 00006




10.9

Counterparts.  This Loan Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.  Any counterpart hereof may be delivered
by facsimile transmission with the same force and effect as an originally signed
document.




10.10

Survival.  All covenants, representations and warranties made in this Agreement
shall continue in full force and effect so long as any Obligations remain
outstanding or Lender has any obligation to make Advances to Borrower.  The
obligation of Borrower to indemnify Lender with respect to the expenses,
damages, losses, costs and liabilities described in Section 10.4 shall survive
until all applicable statute of limitations periods with respect to actions that
may be brought against Lender have run.







[Remainder of page intentionally left blank]

[Signature Page Follows]








TERM LOAN AND SECURITY AGREEMENT - 16

Boise-215543.4 0099999- 00006




IN WITNESS WHEREOF, the parties have executed this Term Loan and Security
Agreement as of the date first set forth above.




“Lender”:




BROOKS POTTER







“Borrower”:

BLAZE ENERGY CORP., a Delaware

Corporation







By:

Print Name:

Title:

 







“EESV”:

EESV FAYETTEVILLE, INC., a Georgia

Corporation







By:

Print Name:

Title:

 




















































[SIGNATURE PAGE TO TERM LOAN AND SECURITY AGREEMENT]





{A0048916.DOC}Boise-215543.4 0099999-00006




LIST OF EXHIBITS




Exhibit A

Form of Secured Term Promissory Note




Exhibit B

Form of Mortgage, Security Agreement and Financing Statement




Exhibit C

Form of Deposit Account Control Agreement




Exhibit D

Form of Guaranty




Exhibit E

Form of Opinion of Borrower’s Counsel




Exhibit F

Borrower’s Schedules




Exhibit G

Use of Proceeds Budget








Boise-215543.4 0099999-00006




Exhibit A




FORM OF SECURED TERM PROMISSORY NOTE







(See attached)





Boise-215543.4 0099999-00006




Exhibit B




FORM OF MORTGAGE, SECURITY AGREEMENT AND FINANCING STATEMENT







(See attached)





Boise-215543.4 0099999-00006




Exhibit C




FORM DEPOSIT ACCOUNT CONTROL AGREEMENT







(See attached)





Boise-215543.4 0099999-00006




Exhibit D




FORM OF GUARANTY







(See attached)





Boise-215543.4 0099999-00006




Exhibit E




OPINION OF BORROWER’S COUNSEL




1.

Borrower was incorporated under the Delaware General Corporation Law and exists
in good standing under the laws of the State of Delaware.




2.

Borrower is authorized or qualified to do business in the State of Idaho and, to
our actual knowledge, all other jurisdictions in which the nature of the
business conducted by it makes such qualification necessary.




3.

EESV was incorporated under the Georgia Business Corporate Code and exists in
good standing under the laws of the State of Georgia.




4.

EESV is authorized or qualified to do business in the State Arkansas and, to our
actual knowledge, all other jurisdictions in which the nature of the business
conducted by it makes such qualification necessary.




5.

Each of Borrower and EESV has the corporate power and authority and all
necessary material licenses, permits and authorizations to own its properties
and to conduct respective its business in the manner and at the locations as
represented to Lender by Borrower.




6.

Borrower has power and authority under the Delaware General Corporation Law to
execute and deliver the Loan Documents to which it is a party and perform its
obligations thereunder.




7.

EESV has power and authority under the Georgia Business Corporate Code to
execute and deliver the Loan Documents to which it is a party and perform its
obligations thereunder.




8.

Borrower has authorized the execution and delivery of the Loan Documents to
which it is a party and the performance of its obligations thereunder by all
requisite action under the Delaware General Corporation Law.




9.

EESV has authorized the execution and delivery of the Loan Documents to which it
is a party and the performance of its obligations thereunder by all requisite
action under the Georgia Business Corporation Code.




10.

Each Loan Document constitutes a valid and legally binding obligation of
Borrower and EESV, as applicable, enforceable against Borrower and EESV, as
applicable, in accordance with its terms.




11.

Neither the execution and delivery of the Loan Documents to which it is a party
by Borrower nor the performance of its obligations thereunder (i) violates
Borrower’s certificate of incorporation or bylaws or any applicable provisions
of statutory law or





Boise-215543.4 0099999-00006




regulation, or (ii) results in the material breach of or constitutes a material
default under any existing indenture or loan, credit or other agreement or
instrument to which Borrower is a party or by which it or its property is bound
or affected.




12.

Neither the execution and delivery of the Loan Documents to which it is a party
by ESSV nor the performance of its obligations thereunder (i) violates EESV’s
certificate or articles of incorporation (however denominated) or bylaws or any
applicable provisions of statutory law or regulation, or (ii) results in the
material breach of or constitutes a material default under any existing
indenture or loan, credit or other agreement or instrument to which EESV is a
party or by which it or its property is bound or affected.




To our actual knowledge, there are not legal or arbitral proceedings or any
proceedings by or before any governmental or regulatory authority or agency, now
pending or threatened against Borrower, or against any of its properties or
revenues that, if adversely determined, could reasonably be expected to have a
Material Adverse Effect.





Boise-215543.4 0099999-00006




Exhibit F




SCHEDULE OF EXCEPTIONS




Permitted Liens (Section 1.22):




1.

Any Liens granted by lessors of the Leases.




2.

Any defects in title to the underlying real estate relating to the Leases,
provided that such defects do not materially impair the value, use or operation
of the Leases, taken as a whole.




Prior Names (Section 4.5):




1.

Borrower is the successor by merger to Aztec Energy Corporation, a Utah
corporation.




2.

From February 8, 1983 (formation) to August 11, 1983, Aztec energy Corporation
was called Overthrust Dome Energy, Inc.




3.

From August 11, 1983, to August 27, 1991, Aztec Energy Corporation was called
Data Conversion International, Inc.




Litigation (Section 4.6):




1.

None








Boise-215543.4 0099999-00006




Exhibit G




USE OF PROCEEDS BUDGET














Boise-215543.4 0099999-00006


